DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 3/24/22 is acknowledged. Claims 1-20 are pending. Claims 1, 4, and 21 are amended. Claims 10-20 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/208,892 16/363,402 14/571,583 61/916,331, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 of the instant application refers to (among other limitations)  “constraint input” to a “search engine” as well as a “seed” which are not found in the prior applications. Therefore the priority date is set at 4/27/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al. (US 2015/0164363 A1), hereinafter Kocher, further in view of Lee et al. (US 2011/0320441 A1), hereinafter Lee, further in view of Omoigui et al. (US 2004/0230572 A1), hereinafter Omoigui.
Regarding Claim 1, Kocher teaches: A method of presenting information to a subject corresponding to a hierarchal tree-of-interest, the method comprising: providing a memory  (paragraph 0051) configured to store processor-executable instructions; and providing a processor (paragraph 0050) configured to execute the instructions to cause the processor to: receive a target topic-of-interest (paragraph 0033, figure 6, element 605, 615); generate a plurality of sensory stimuli for at least a portion of a hierarchal tree-of-interest, each of the plurality of sensory stimuli corresponding to a node within the plurality of nodes (element 640); present, to the subject, a first stimulus of the generated plurality of sensory stimuli (element 650); receive a first signal, wherein the first signal represents a first psychophysiological response of the subject to a first stimulus of the plurality of generated stimuli (claim 1); determine a first correlation between the first psychophysiological response and a knowledge, interest or experience category corresponding to a first node of the hierarchical tree-of-interest (paragraph 0025; 0039-0041); and based on determining the first correlation between the first psychophysiological response and the knowledge, interest or experience category, present to the subject, a second stimulus corresponding to a second node of the hierarchical tree-of-interest (paragraph 0036;  0041).
Kocher does not mention a target-of-interest “seed” transmitted to a search engine, retrieve, based on the search query, a hierarchal tree-of-interest including a plurality of logically arranged topic nodes, the plurality of nodes associated at least with the target topic-of-interest seed. 
Lee teaches the use of a general search query (i.e. a topic of interest seed) along with constraints to generate a hierarchical structure of results (figures 6-8; paragraph 0021 – “summer vacation cities” seed is constrained by social profiles). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Kocher wherein a target-of-interest “seed” transmitted to a search engine, retrieve, based on the search query, a hierarchal tree-of-interest including a plurality of logically arranged topic nodes, the plurality of nodes associated at least with the target topic-of-interest seed to provide accurate results in order to more efficiently present information to a user.
While Examiner believes that the ‘social profiles’ taught by Lee can be interpreted as a constraint, Lee does not explicitly state that the social profiles ‘constrain’ the results. 
Omoigui teaches the use of constraints to filter a query in a search for a more tailored and accurate search result (title; paragraph 0613; 0585). It would have been obvious to one of ordinary skill in the art to have modified the method of Kocher in view of Lee wherein the processor is configured to receive constraint input in response to at least one query related to the received target topic-of-interest, the constraint input being configured to place a limitation on a scope of a search of the target topic-of-interest in order to optimize the search and obtain only relevant information.
Regarding Claim 2, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein the target topic-of-interest seed is received from a user-interface (Kocher paragraph 0034; interface for compiling stimulus; Omoigui - figure 1-2). 
Regarding Claim 3, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein the constraint input comprises at least one of: an exclusion topic; a time range; a user preference; a user affiliated entity; and a cost limit (Omoigui – paragraph 0613 – time range).
Regarding Claim 4, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein retrieving a hierarchal tree-of-interest further includes causing the processor to retrieve a plurality of hierarchal trees-of-interest, wherein each tree-of-interest includes a set of logically arranged topic nodes, each node is associated at least with the target topic-of-interest seed (Kocher - paragraph 0036, multiple decks in a tree structure; figure 7).
Regarding Claim 5,  Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein generating the plurality of sensory stimuli includes causing the processor to generate target stimuli corresponding a first level of nodes of the hierarchal tree-of-interest, and generate non-target stimuli corresponding to related topics but not the same topic as the first level of nodes of the hierarchal tree-of-interest (Kocher - paragraph 0023-0025; paragraph 0028; paragraph 0031-0033).
Regarding Claim 6, Kocher in view of Lee, further in view of Omoigui teach:  The method of claim 1, wherein generating the plurality of sensory stimuli for at least the portion of the hierarchal tree-of-interest further includes causing the processor to assemble a subset of candidate stimuli that share a consistency in presentation values in at least one of a color value, a resolution value, a brightness value, a contrast value, a saturation value, and an aspect ratio value (Kocher – paragraph 0032, color).
Regarding Claim 7, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein generating the plurality of sensory stimuli for at least the portion of the hierarchal tree-of-interest further includes causing the processor to assemble a subset of candidate stimuli that share a consistency in presentation values in at least one of a gain value, a duration value, a tempo value, a key value, and a type of performing instrument or instruments (Kocher – paragraph 0032, volume – i.e. gain).
Regarding Claim 8, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, wherein presenting to the subject, the second stimulus corresponding to the second node of the plurality of generated stimuli further includes causing the processor to randomize a sequence of a presentation of the plurality of sensory stimuli to the subject configured to ensure an order of sensory stimuli presentation does not introduce psychophysiological responses resulting from a familiarity of the subject with the order of sensory stimuli presentation (Kochker – paragraph 0024).
Regarding Claim 21, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1, further comprising: providing a remote subsystem comprising a remote playback device, a remote subject response collection device and a remote data transfer subsystem; presenting the randomized sequence of sensory stimuli to the subject via the remote playback device, collecting a psychophysiological response of the subject to the randomized sequence of sensory stimuli via the remote subject response collection device; and converting the psychophysiological response of the subject into a signal capable of being transmitted to the remote data transfer subsystem (Kocher – paragraph 0037-0040 remote dealer).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher, further in view of Omoigui, further in view of Lee, further in view Champaneria (US 2019/0019160 A1).
Regarding Claim 9, Kocher in view of Lee, further in view of Omoigui teach: The method of claim 1.  Kocher in view of Lee, further in view of Omoigui do not mention wherein the processor further determines a terminate search decision point by at least one of: a system operator interruption of a further search; determining a set number of search iterations has been reached; datasets representing all node topics in all node levels of the hierarchal topic tree have been presented and evaluated; and subject interest scores for multiple stimulus datasets representing high-scoring topics at each node level have attained a predetermined minimum threshold of change indicating that an aggregate topic score has reached a plateau.
Champaneria teaches terminating a search via a search engine after a specified number of iterations (paragraph 0099). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Kocher in view of Omoigui to include wherein the processor further determines a terminate search decision point by at least one of: a system operator interruption of a further search; determining a set number of search iterations has been reached; datasets representing all node topics in all node levels of the hierarchal topic tree have been presented and evaluated; and subject interest scores for multiple stimulus datasets representing high-scoring topics at each node level have attained a predetermined minimum threshold of change indicating that an aggregate topic score has reached a plateau in order to avoid an endless loop of searching, and make the search process more efficient.
Response to Arguments and Amendments
Regarding 112 Rejections, Applicant’s amendments have been fully considered. The rejection is withdrawn. 
Regarding 103 Rejections, Applicant argues that Kocher fails to teach “topic of interest seed”, transmitting a search query to a search engine, and retrieving a hierarchical tree of interest. Examiner agrees. Upon further search and consideration, a new rejection with newly found prior art is presented. 
Applicant further argues that Kocher fails to generate a plurality of stimuli for a portion of the tree. Examiner respectfully disagrees. Paragraph 0036 states that the stimuli are presented and correspond directly to the ‘tree’ shown in figure 7. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuang et al. A New Search Engine Integrating Hierarchical Browsing and Keyword Search (Proceedings of the Twenty-Second International Joint Conference on Artificial Intelligence; 2011)
Kuang, Da, "A New Web Search Engine with Learning Hierarchy" (2012). Electronic Thesis and Dissertation Repository
Hedlund; Tourists’ vacation choice structure: Influence of values and implications for green tourism; Umeå School of Business and Economics Umeå University Umeå 2013
		Mohamad - A Preference Analysis Model for Selecting Tourist Destinations Based on
Motivational Factors: A Case Study in Kedah, Malaysia; Procedia - Social and Behavioral Sciences · December 2012

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791